THEATTORNEYGENEI
                          OF TEXAS




Honorable Raymond W. Vowel1
Executive Director
Board for Texas State Hospitals
   and Special Schools
Austin, Texas                  Opinion No. C-179
                                 Re:   Whether the Board, under
                                       the provisions of H.B. 266,
                                       Acts 58th Legislature, 1963,
                                       may enter into a contract
                                       with a licensed nursing
                                       home to care for indigent
                                       wives and widows of ex-
                                       confederate soldiers and
Dear Hr. Vowell:                       sailors.
        In your opinion    request dated November 4,   1963,you
stated the following:
            "The Board for Texaa State Hospitals and
        Special Schools has under its control and manage-
        ment the Confederate Woman's Home located at 3710
        Cedar, Austin, Texas, which Is a home for Indigent
        wives and widows of ex-confederate soldiers and
        sailors established by an Act of the Legislature
        of 1911 now codified as Articles 3218, 3219 and
        3220, Vernon's Civil Statutes of Texas. This
        facility has in the past housed as many as 124
        such persons; however the numberbeing cared
        for at present has declined to three. It is
        costing the State of Texas approximately $1100.00
        per month for each of them.
            "This Board Is desirous of avoiding these
        excessive costs by entering into a contract
        under the provisions of House Bill 266, Acts
        of the 38th Legislature, Regular Session, 1963,
        for the care of these persons and others who
        should apply and be admitted to the Confederate
        Woman's Home with a licensed nursing home. The
        cost of their care would be paid from funds ap-
        propriated to the Board for Texas State Hospitals
        and Special Schools to pay for contract treatment
        and new outpatient cl+ln,ics.

                              -874-
Honorable Raymond W.    VOWell,   page   2   (C-179)


            ??our opinion as to the legality of such
        a procedure is respectfully requested."
        The statutes which create and require the maintenance
of the Confederate Woman’s Home in Austin read as follows:
        Article 3218,     Vernon's Civil Statutes, states:
            "There shall be established in or near
       the city of Austin, a home for the Indigent
       wives and widows who are over sixty years of
       age, of disabled ex-Confederate soldiers and
       sailors who entered the Confederate service
       from Texas, or who came to the State prior to
       January 1, 1880, and whose disability is the
       proximate result of actual service in the Con-
       federate army for ,at least three months, and
       also for women who aided the Confederacy.
       This lnstltutlon shall be known as the Con-
       federate Woman's Home."
        Article 3219, Vernon's Civil Statutes, states:
           "The Board shall make suitable rules and
       regulations for the admission of women to the
       benefits of said home and for the internal
       government and management of said home. The
       Board shall also provide such attendants and
       nurses as may be deemed necessary In the manage-
       ment of the Home, and fix their compensation.
       The Board shall appoint a superintendent for
       the Confederate Woman's Home, with the approval
       of the Governor."
       Article 3220, Vernon's Civil Statutes, states:
           "Said superintendent must be the widow or
       daughter of a confederate soldier, and shall
       reside in the Home and receive free board and
       lodging. She may hold office for a term of
       two years."
        Article 317&b, Vernon's Civil Statutes, transferred
the control and management of the Confederate Home for Women
to the Board for Texas State Hospitals and Special Schools.
No subsequent legislation has been enacted by the Legislature
which would authorize the closln of such institution. Nor is
it our opinion that House Bill 226, Acts of the 58th Leglsla-
ture, Regular Session, 1963, compiled as Article 3174b-S,
Honorable Raymond W. Vowell, page 3   (C-179)


Vernon's Civil Statutes, authorizes the Board to contract with
licensed nursing homes for the care of the persons mentioned
in your letter. This Act reads as follows:
           "'Section 1. The Board for Texas State
       Hospitals and Special Schools may contract
       for the support, maintenance, care and treat-
       ment of mentally Ill and tubercular patients
       committed to Its jurisdiction or for whom the
       Board is legally responsible. Such contracts
       may be made between the Board and city, county,
       and state hospitals, private physicians,
       licensed nursing homes and hospitals and hos-
       pital distrlcts.f
            'Sec. 2. All laws or parts of laws in
        conflict herewith are hereby repealed.
            "Sec. 3.  The fact that from time to time
        institutions under the control and management
        of the Board for Texas State Hospitals and
        Special Schools become overcrowded, making It
        Impossible to adequately treat and care for such
        persons, creates an emergency and an Imperative
        public necessity that the Constitutional Rule
        requiring bills to be read on three several days
        In each House be suspended, and said Rule Is
        hereby suspended, and this Act shall take effect
        and be in force from and after Its passage, and
        it Is so enacted."
        The terms of the Act apply only to "mentally ill and
tubercular patients." The purpose of the Confederate Woman's
Home is not to care for this category of persons. F'roma
reading of Section 3 of this Act, it is further evident that
the Legislature did not intend to repeal any portion of Arti-
cles3218, 3219, or 3220, Vernon's Civil Statutes, for In this
Section the Legislature speaks of the overcrowded conditions
of Institutions.
        It is, therefore our opinion that until the Legisla-
ture repeals or amends the Acta creating the Confederate
Woman's Home, such institution must be maintained for the
purposes set forth, as long as eligible women reside therein.




                            -8s
Honorable Raymond W. Vowell, page 4   (C-179 )


                     SUMMARY

        House Bill 266, Acts of the 58th Legislature,
        Regular Session, 1963, does not authorize the
        Board for Texas State Hospitals and Special
        Schools to contract with licensed nursing homes
        for the care of persons being cared for at the
        Confederate Woman's Home, unless they are men-
        tal&y 111 or tubercular.
                            Yours very truly,
                            WAQOONER CARR
                            Attorney General



JB:mkh:zt
APPROVED:
OPINION COMMITTEE
W. V. ffeppert,Chairman
Pat Bailey
Marvin Brown
Murray Jordan
Ben Harrison
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                               -av-